PER CURIAM.
Appellant Janelle R. Watson was charged by information with grand theft, in violation of section 812.014, Florida Statutes (1981), after she allegedly shoplifted merchandise from a local department store. Following a jury trial, appellant was convicted as charged, placed on five years probation, and ordered to pay a $750 fine. This appeal followed timely.
The sole issue on appeal is whether the trial court erred in failing to give appellant’s requested jury instruction on the offense of petit theft. We affirm.
A security officer for the department store testified that the value of the stolen merchandise was $250.96. This testimony remained unrebutted and undisputed. Thus value was not an issue at trial. Under these circumstances, where the evidence adduced at trial could not reasonably support the conclusion that the stolen property had a value of less than $100, the trial court did not err in refusing to give the requested instruction. See State v. Hudson, 373 So.2d 666 (Fla.1979) (citing State v. Paffy, 369 So.2d 340 (Fla.1979)). See also In re Florida Standard Jury Instructions in Criminal Cases, 431 So.2d 594 (Fla.1981).
AFFIRMED.
OTT, A.C.J., and BOARDMAN and SCHEB, JJ., concur.